655 S.E.2d 715 (2007)
STATE of North Carolina
v.
James Alfred Garfield BUNCH, Jr.
No. 604P05-4.
Supreme Court of North Carolina.
November 16, 2007.
James A.G. Bunch, Jr., Pro Se.
Anne M. Middleton, Valerie M. Asbell, District Attorney, for State of NC.

ORDER
Upon consideration of the application filed by Defendant on the 14th day of November 2007 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Hertford County:
"Denied by order of the Court in conference, this the 16th day of November 2007."